Citation Nr: 0430031	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  01-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hammertoe 
deformity.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from March 1952 to April 
1952.

This case originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for bilateral hammertoe deformity.  The 
Board remanded the claim to the RO for additional development 
of evidence in August 2001. 

The RO completed the additional development to the extent 
possible and continued its denial of the veteran's claim.  
Shortly before the RO returned the case to the Board in 
September 2004, it received additional service personnel 
records.  The Board received these records directly from the 
RO in October 2004.  They may be pertinent to the current 
appeal.  Consequently, the case is remanded to the RO for 
consideration of these records.  See 38 C.F.R. § 19.37(b)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO should consider the additional 
evidence (service personnel records) that 
it forwarded to the Board in October 
2004.  

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




